Case 9:19-cv-81217-RAR Document 5 Entered on FLSD Docket 09/18/2019 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 9:19-cv-81217-RAR

      CANDICE COX PATTI,

                         Plaintiff,
      vs.

      DAVID B. HEVERT, M.D., P.A. d/b/a
      GLADES MEDICAL GROUP,

             Defendant.
 ________________________________________/

                                      PLAINTIFF’S STATEMENT OF CLAIM

             Plaintiff, CANDICE COX PATTI, by and through undersigned counsel, and pursuant to

 this Court’s Order [D.E. 4], files her Statement of Claim1 as follows:


        I. Initial Estimare of Unpaid FLSA Overtime Wages:

             Plaintiff’s unpaid wages are approximately $49,000.00.

        II. Preliminary Calculation of Unpaid Wages:

                  a. Period One
                     From January 1, 2017 – December 31, 2017
                     Per hour rate of overtime ($18.50 x 1.5): $27.75
                     Number of uncompensated overtime hours: 690
                     Total compensation due: $19,147.50

                  b. Period Two
                     From January 1, 2018 – August 15, 2019
                     Per hour rate of overtime ($21.00 x 1.5): $31.50
                     Number of uncompensated overtime hours: 942
                     Total compensation due: $29,673.00

                       Total unpaid overtime wages: $48,820.50


 1
     These are Plaintiff’s best approximations.

                                                                                                                         1|Page
                                                         Rodal Law, P.A.
            5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                           www.Rodallaw.com
Case 9:19-cv-81217-RAR Document 5 Entered on FLSD Docket 09/18/2019 Page 2 of 2




    III. The Approximate Period During Which The Alleged Violations Occurred

          Plaintiff was not compensated for her overtime hours from January 1, 2017 – August 15,

 2019.

    IV. The nature of wages (e.g. overtime or straight time)

          Plaintiff seeks payment of unpaid overtime wages with interest, liquidated damages, and

 all fees and costs under the FLSA, including attorney’s fees. Furthermore, Plaintiff reserves the

 right to seek time and one-half damages for any completely unpaid overtime hours based on the

 evidence adduced in discovery.


                                                            Respectfully Submitted,

                                                      By: /s/ Yechezkel Rodal
                                                          Yechezkel Rodal, Esq.
                                                          Florida Bar No. 91210
                                                          Rodal Law, P.A.
                                                          Counsel for Plaintiff
                                                          5300 N.W. 33rd Ave., Ste. 219
                                                          Ft. Lauderdale, Florida 33309
                                                          Telephone: (954) 367-5308
                                                          Facsimile: (954) 900-1208
                                                          chezky@Rodallaw.com




                                                                                                                      2|Page
                                                      Rodal Law, P.A.
         5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
